Citation Nr: 1012669	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for asbestosis, claimed as 
breathing problems due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision in 
which the RO denied the Veteran's claim for service 
connection.  The Board notes that the Veteran requested a 
hearing before the travel section of the Board in an April 
2007 written statement.  The Veteran was scheduled for a 
Travel Board hearing before a Veterans Law Judge at the RO 
in September 2008, but the Veteran requested that the 
hearing be rescheduled.  The Veteran was subsequently 
scheduled for a December 2008 hearing, but failed to appear.  
The hearing notice was not returned as undeliverable, and no 
further communication was received from the Veteran 
regarding the hearing request or his failure to appear.  
Thus, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.704 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has alleged that he has developed breathing 
problems as a result of being exposed to asbestosis while 
serving on a Navy ship.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative 
guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty 
v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a). Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling 
tiles, roofing shingles, wallboard, fire-proofing materials, 
and thermal insulation.  Id. at Subsection (a).

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis 
(the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis), tumors, pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
Id. at Subsection (d).  The adjudication of a claim for 
service connection for a disability resulting from asbestos 
exposure should include a determination as to whether or 
not: (1) service records demonstrate the Veteran was exposed 
to asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOGCPPREC 
04-00.

In short, with respect to claims involving asbestos 
exposure, VA must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  See M21-1, Part VI, 7.21; 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988).

A note in the claims file shows that the Veteran's personnel 
file was reviewed and it was determined that the Veteran was 
a 1st, 2nd, and 3rd class seaman.  The exposure chart shows 
that the Veteran had minimal exposure from his military 
occupational specialty (MOS).  

A May 2003 VA treatment record shows that a spiral CT 
revealed bilateral pleural plaques consistent with 
asbestosis related pleural disease.  The Veteran was 
assessed as having a history of asbestosis.  

Additionally, the claims file contains a May 2005 statement 
from the Veteran's private doctor, D.H.G., M.D., which 
states that the Veteran was under his care for pleural 
asbestos related disease, chronic bronchitis, and chronic 
obstructive pulmonary disease.  Dr. D.H.G. reported that the 
Veteran had relayed a history of asbestos exposure while 
aboard US Navy ships.  Dr. D.H.G. concluded that, based on 
the Veteran's reported history, it was more likely than not 
that the Veteran's breathing problems began with his 
exposure to asbestos containing materials when he was in the 
Navy.  
Upon review of the claims file a September 2005 deferral 
indicates that based on the Veteran's minimal exposure, 
opinion, and current medical evidence, the Veteran should be 
scheduled for a VA examination to have the examiner comment 
on the possible relationship between asbestos exposure in 
service.  However, the Veteran was never afforded a VA 
examination and the RO denied the Veteran's claim in 
December 2005.  

Given that the Veteran's MOS indicates minimal exposure, the 
fact that he has been diagnosed with asbestosis, and that 
the Veteran's private doctor has linked the Veteran's 
current condition to his asbestos exposure in service, the 
Veteran should be afforded a VA examination in order to 
determine the current nature of any related disability and 
their relationship to in-service asbestos exposure.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo a VA pulmonary 
examination to obtain a medical opinion 
concerning the nature, etiology, and 
probable time of onset of each pulmonary 
disorder which he currently has.

The VA examiner should indicate whether 
it is at least as likely as not that the 
Veteran now actually has asbestosis.

Also, the VA examiner should indicate 
whether it is at least as likely as not 
that any pulmonary disorder currently 
present is etiologically related to the 
Veteran's military service, including 
any in-service exposure to asbestos.  
Specific attention should be paid to the 
Veteran's post service history of 
possible exposure to asbestos as a 
highway patrolman, as well as his past 
history of smoking tobacco products.  

If asbestosis or any chronic pulmonary 
disability is found to be related to 
asbestos exposure, an opinion should be 
rendered as to whether it is at least as 
likely as not that such disability is 
related to asbestos exposure during 
military service as opposed to possible 
post service asbestos exposure.  

In making these determinations, the VA 
examiner should review and consider the 
May 2005 statement from Dr. D.H.G. which 
concluded that the Veteran has pleural 
asbestosis that is related to in-service 
exposure, and, if possible, any 
inconsistencies between the findings, 
diagnosis or opinion of the VA examiner 
and Dr. D.H.G. should be explained or 
reconciled.

The rationale for all opinions expressed 
should be discussed and if no opinion 
can be rendered without resort to 
speculation please state the reason(s) 
why.

All necessary testing should be done and 
the examiner should review the results 
of any testing prior to completion of 
the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided. 

2.  After the development requested 
above has been completed, the record 
should again be reviewed.  The claim for 
service connection should be 
adjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



